Citation Nr: 1734210	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  08-09 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD), on an extraschedular basis. 

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1968 to November 1969.  He served in Vietnam, and his awards and decorations include the National Defense Service Medal, Vietnam Campaign Medal, and the Vietnam Service Medal.     

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In September 2011 and October 2015, the Board remanded the case for additional development, which has been completed.  Subsequently, the Board dismissed the issue of the Veteran's entitlement to a TDIU; however, it vacated that decision in August 2017.  These matters have since been returned to the Board for appellate review.

The Board notes that in an October 2014 Board decision, the Board denied, in part, an initial rating in excess of 70 percent for the Veteran's service-connected PTSD and decided that referral for extraschedular consideration pursuant to 38 C.F.R. § 3.321 was not warranted.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2017, the Court granted a Joint Motion for Partial Remand filed by the parties to vacate and remand that portion of the October 2014 Board decision.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of the records in VBMS or irrelevant to the issue on appeal.



FINDINGS OF FACT

1. The Veteran's service-connected PTSD does not individually or cumulatively present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render the schedular rating criteria inadequate or its application impractical. 

2. The Veteran meets the schedular criteria for TDIU.

3. Resolving reasonable doubt in the Veteran's favor, the Veteran's service-connected disabilities prevent her from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1. The criteria for entitlement to an initial rating in excess of 70 percent for PTSD, on an extraschedular basis, have not been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321(b), 3.327(a) (2016).

2. Resolving reasonable doubt in favor of the Veteran, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence of record, as well as to the specific contentions regarding the case as raised directly by the Veteran and his representative and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).  

Extraschedular rating 

The Veteran and his representative contend the evidence of record support entitlement to an increased disability rating on an extraschedular basis for the Veteran's service-connected PTSD.  Specifically, they assert that the schedular criteria do not adequately contemplate the collective impact of the Veteran's service-connected disabilities and that the Veteran's disability picture exhibits other related factors, such as marked interference with employment.

Extraschedular consideration requires a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the veteran's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id. 38 C.F.R. § 3.321 (b)(1) (governing norms include "marked interference with employment" and "frequent periods of hospitalization").  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination concerning whether, to accord justice, the veteran's disability picture requires assignment of an extraschedular rating.  Id. 

Here, the evidence does not show that the service-connected disability picture for PTSD is exceptional or unusual to require an extraschedular evaluation.  The evidence of record reflects that the Veteran's PTSD was manifested by difficulty sleeping, nightmares, intrusive thoughts, irritability, anger, anxiety, depression, panic attacks, avoidance, lack of concentration, memory loss, hyperviligance, hyperarousal, anhedonia, and difficulty in establishing and maintaining effective relationships.  The symptomatology reported by the Veteran and shown on examination, including the Veteran's most recent VA PTSD examination in February 2016, is fully contemplated by the applicable rating criteria, and there are no characteristics or manifestations shown that is outside the purview of the applicable rating criteria or is so exceptional as to render the criteria inapplicable.  In that regard, the Board emphasizes that the Veteran's schedular rating for his service-connected PTSD considers all of the impairment and symptoms that are either explicitly part of the schedular rating criteria or are "like or similar to" examples or symptoms in the schedular rating criteria.  See Mauerhan v. Principi, 16 Vet.App. 436, 442 (2002); see also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (holding that "that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").  

Finally, the Veteran indicates in his June 2017 Representative statement that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  However, he does not cite any particular, relevant symptomatology in this regard.  Nonetheless, the Board has fully considered the Veteran's additional service-connected disabilities in concluding that referral for consideration of an extraschedular rating is not warranted.  

TDIU

A total disability rating for compensation based on a TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

The central inquiry is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993). Consideration shall be given to the Veteran's level of education, special training, and previous work experience.  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Initially, the Board finds that the Veteran meets the schedular requirement for the award of a TDIU, as he is service-connected for PTSD, rated as 70 percent disabling; diabetes mellitus Type II, rated as 20 percent disabling; erectile dysfunction, rated as 0 percent disabling from July 20, 2006, and 20 percent disabling from May 1, 2008; coronary artery disease, rated as 10 percent disabling; gluteal cleft scar, rated as 10 percent disabling; and facial scar, rated as noncompensable.

The Veteran reported on his August 2008 VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, that his service-connected disabilities prevented him from securing or following any substantial gainful occupation.  He was self-employed in construction and homebuilding from 1995 to approximately 2007.   See also May 2017 VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.  

The Veteran contends that he was self-employed because he needed to be in complete control of his environment due to his PTSD symptoms.  He reported that he could not take orders from anyone, he needed to be in charge, and he frequently got into threatening altercations with his employees.  He added that he constantly lacks energy, is lethargic throughout the day, and is unable to work effectively due to his service-connected diabetes.  See May 2017 VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.

In June 2007, a VA examiner concluded that the Veteran's PTSD symptoms were not severe enough to interfere with occupational and social functioning.  

By contrast, the Social Security Administration (SSA) found, in part, that due to the Veteran's affective and anxiety disorders, he was unable to engage in any substantial gainful activity as of August 5, 2007.  See September 2009 SSA Decision.

Upon VA examination in May 2008 and February 2016, both VA examiners determined the Veteran had occasional decrease in work efficiency and there were intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms.  However, he generally had satisfactory functioning. 

The February 2016 VA examiner reported that the Veteran's ability to understand, follow and retain instructions; sustain concentration to perform simple tasks; respond appropriately to coworkers, supervisors, or the general public; and respond appropriately to changes in the work setting were mildly impaired by his service-connected PTSD.  However, the Veteran's ability to sustain concentration to task persistence and pace was not impaired.   Although the Veteran recalled psychological difficulties with work, he described primarily physical difficulties with working.

With respect to the Veteran's service-connected diabetes, a June 2016 VA examiner stated that the Veteran's diabetes impacted his ability to work in that he should avoid moderate to heavy physical labor.  However, the examiner concluded that the Veteran's diabetes would not affect sedentary to light intermittent physical work.

The Veteran submitted a private vocational expert opinion supporting his contentions that his service-connected PTSD and diabetes precludes him from securing and following a substantially gainful occupation.  See June 2017 Vocational Assessment.  Specifically, the vocational expert concluded that there were no jobs in the local or national economies that the Veteran was able to perform.  In support of this opinion, the vocational expert reviewed the evidence of record and relied on his vocational expertise, knowledge, and training in rendering an opinion that was supported by a clear and thorough rationale.  

The law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107(b) (West 2014).  Here, the Board finds that the Veteran's lay statements of record, the private vocational assessment regarding the severity of the Veteran's service-connected PTSD and diabetes, and the resultant impact on his ability to secure or follow substantially gainful employment, permit application of section 5107(b).  In other words, the evidence both for and against the claim is in relative equipoise.  Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for TDIU are met.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . . the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").


ORDER

Entitlement to an initial rating in excess of 70 percent for PTSD, on an extraschedular basis, is denied.

Entitlement to TDIU is granted, subject to the law and regulations governing the award of monetary benefits.



____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


